Citation Nr: 0635385	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1956 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease.  

In February 2005, the veteran appeared at the RO and 
testified at a hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with the claims file.  

In a July 2005 decision, the Board denied the veteran's claim 
of service connection for chronic obstructive pulmonary 
disease.  The veteran appealed the July 2005 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2006 Order, the Court granted a Joint 
Motion to Remand of the parties (the VA Secretary and the 
veteran), vacated the Board's July 2005 decision, and 
remanded the case back to the Board pursuant to 38 U.S.C. § 
7252(a) for readjudication consistent with the Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and etiology of the veteran's chronic obstructive pulmonary 
disease.  

It is noted that in the Joint Motion for Remand dated in 
March 2006, the parties indicated that the veteran was 
entitled to have assistance from VA in developing his claim, 
and that the assistance should have included a medical 
opinion addressing whether it was at least as likely as not 
that his chronic obstructive pulmonary disease was related to 
his military service.  The parties stated that the Board had 
erred by failing to ensure that such an opinion was obtained.  

The evidence in this case shows that during service, the 
veteran was seen on various occasions for upper respiratory 
infections, sinus problems, a bad cold, and viral bronchitis.  
Chest X-rays were negative.  At the time of a separation 
examination in February 1968, the veteran complained of 
occasional pain and pressure in the chest; on examination, 
lungs and chest were normal, and a chest X-ray was negative.  
Records following service show that the veteran was diagnosed 
with chronic obstructive pulmonary disease by VA in February 
2001.  A January 2003 VA pulmonary function test showed 
moderate obstructive ventilatory impairment.  A February 2003 
VA chest clinic note indicates complaints of progressive 
breathing problems.  The veteran had a history of smoking, 
but no longer smoked.  The impression was chronic bronchitis 
and wheezing likely secondary to chronic obstructive 
pulmonary disease.  VA records, dated from April 2003 to 
October 2004, include treatment for chronic obstructive 
pulmonary disease.

In various statements and testimony, the veteran, his sister, 
and a former spouse indicated that the veteran had had a 
"breathing problem" since he was stationed in Thailand 
while in service; that he was put on medication during 
service and had been on medication ever since that time; that 
in October 1973 the cells of his lungs started rupturing and 
he almost bled to death; and that he had a pre-existing lung 
condition in 1970 that resulted in ruptured lung tissues in 
the fall of 1973.  

The veteran has not been afforded a VA examination in 
connection with his claim.  As noted in the Joint Motion for 
Remand, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
view of the Motion, the Board finds that a remand to the RO 
is necessary to address the underlying question inherent in 
this case is indicated in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA pulmonary examination in 
order to determine the current nature and 
etiology of his chronic obstructive 
pulmonary disease.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated testing should 
be accomplished.  The examiner is 
requested to furnish an opinion as to 
whether it was at least as likely as not 
that any chronic obstructive pulmonary 
disease found on examination is due to 
injury or disease during the veteran's 
period of service from January 1956 to 
March 1968.  To that end, the examiner's 
attention is called to the in-service 
notations of complaints, findings, and 
diagnosis of various lung-related 
ailments, as well as the veteran's 
contentions of breathing problems ever 
since service.  A complete rationale 
should be provided for any conclusions 
reached.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


